Case 19-20903   Doc 9-2   Filed 05/28/19       Entered 05/28/19 18:54:31   Page 1 of 36



                IN THE UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF CONNECTICUT
                           HARTFORD DIVISION

__________________________________________
                                      :
In re:                                :    Chapter 11
                                      :
HERMITAGE INN REAL ESTATE HOLDING :
COMPANY, LLC AND HERMITAGE CLUB,      :    Case No. 19-20903
LLC                                   :    Case No. 19-20904
                                      :
            Debtors.                  :
______________________________________:
                                      :
HERMITAGE INN REAL ESTATE HOLDING :
COMPANY, LLC AND HERMITAGE CLUB,      :
LLC                                   :
            Movants                   :
                                      :
v.                                    :
                                      :
BERKSHIRE BANK; BSA ARCHITECTS, INC.
D/B/A BULL STOCKWELL ALLEN; MR STEEL
ACQUISITION CORP. D/B/A AMERI-FAB;
THOMAS WHIT ARMSTRONG, JR.;
ELIZABETH ARMSTRONG; PJB HOME
CENTER, INC. D/B/A PERKINS HOME
CENTER; GREEN MOUNTAIN POWER
CORPORATION; MICHAEL FAYETTE D/B/A
MFAYETTE CARPENTRY, LLC; STEPHEN
KUNKLE D/B/A STEPHEN KUNKLE
CARPENTRY; DAN AND JOHN LANE D/B/A
LANE PLUMBING & HEATING, INC.;
SOUTHWORTH ELECTRICAL, INC.; SWAN
ELECTRIC, INC.; SVT MASONRY INCOR-
PORATED; SETH GOODMAN; JENNIFER
GOODMAN; CRAIG DOERSCH PAINTING,
LLC; MOUNTAIN GLASS & LOCK
CORPORATION; VARESCHI PLUMBING &
HEATING; MANCHESTER CARPET CARE,
INC.; WINDHAM ARCHITECTURAL METALS;
SYSCO ALBANY, LLC; GREENFIELD GLASS
COMPANY; AUSTIN DESIGN INC.; IRON
HORSE STANDING SEAM ROOFING CO.
A/K/A IRON HORSE ROOFING CO.;



                                           1
Case 19-20903   Doc 9-2   Filed 05/28/19       Entered 05/28/19 18:54:31   Page 2 of 36



REINHART FOODSERVICE, LLC; GORDON
BRISTOL D/B/A GORDON BRISTOL
CONSULTING, LLC; PIONEER TIMBER
FRAMES LLC; TRINITY ENGINEERING &
TECHNICAL SERVICES, LLC;
METROPOLITAN GOLF ASSOCIATION;
PAMELA KEEFE, TRUSTEE OF THE CAROL
H. BUTLER TRUST; FRED H. HAMBLET,
LLC; JOYCE LAND SURVEYING CORP.;
TYLER DICKSON; ROSE STEWART
DICKSON; BROWN’S COUNTRY SERVICES,
LLC; DAN SOLAZ; PLIMPTON EXCAVATING,
LLC; KEY DRILLING & BLASTING
SERVICES, INC.; BUILDERS SERVICES,
INC.; HARRINGTON ENGINEERING, INC.;
ANN COLEMAN; NORTHERN BUILDING
SUPPLIES, INC.; TRIPLE TT TRUCKING;
CHARLES T. COLLINS; ANA CLADERA;
DAVID MANNING, INC.; TFT HOLDINGS,
LLC; COLD BROOK FIRE DISTRICT;
ATOMIC PROFESSIONAL AUDIO, INC.;
TRUE WORLD FOODS BOSTON LLC;
STATE OF VERMONT DEPARTMENT OF
TAXES; DONALD AND SAVANNAH JABRO;
FISHER & FISHER LAW OFFICES; RTM
CAPITAL PARTNERS, INC.; LPV;
15-HERMITAGE, LLC; MATTHEW CURTIS;
BARNSTORMER SUMMIT LIFT, LLC;
BERKSHIRE BANK; CORPORATION
SERVICE COMPANY; DELL FINANCIAL
SERVICES, LLC; INTERNATIONAL
FINANCIAL SERVICES CORPORATION;
LAKELAND BANK; MACROLEASE
CORPORATION; NEC FINANCIAL
SERVICES, LLC; NORDIC VALLEY
PROPERTIES, LLC; NS LEASING, LLC; RCN
CAPITAL, LLC, ATIMA; REINHART
FOODSERVICE, LLC; SYSCO ALBANY, LLC;
TCF EQUIPMENT FINANCE DIVISION OF
TCF NATIONAL BANK; TEREX FINANCIAL
SERVICES, INC.; THE INN AT SAWMILL
FARM, LLC; WEBBANK; AND WESTERN
EQUIPMENT FINANCE, INC.
                                       :
           Respondents.                :
_____________________________________ :



                                           2
Case 19-20903     Doc 9-2    Filed 05/28/19       Entered 05/28/19 18:54:31   Page 3 of 36




           INTERIM ORDER (I) AUTHORIZING DEBTORS TO OBTAIN
 POSTPETITION FINANCING PURSUANT TO 11 U.S.C. §105(a), 364(c) and (d), (II)
     AUTHORIZING DEBTOR TO USE CASH COLLATERAL, (III) GRANTING
  ADEQUATE PROTECTION INCLUDING SENIOR FIRST PRIORITY LIENS AND
SUPERPRIORITY CLAIMS TO THE DIP LENDER PURSUANT TO 11 U.S.C. §364(d),
AND (IV) SCHEDULING A FINAL HEARING AND (V) GRANTING RELATED RELIEF

       Upon the motion, dated May ___, 2019 (the "Motion"), of Hermitage Inn Real

Estate Holding Company, LLC (hereafter “HIREHCO”) and Hermitage Club, LLC

(hereafter “HCL” and collectively, the "Debtors"), as debtors and debtors in possession

in the above-captioned chapter 11 cases (collectively, the "Case"), for interim and final

orders under sections 105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and

364(e) of title 11 of the United States Code (as amended, the "Bankruptcy Code") and

Rules 2002, 4001, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure (as

amended, the "Bankruptcy Rules") and the Local Rules of Bankruptcy Practice and

Procedures for the United States Bankruptcy Court for the District of Connecticut (the

"Local Bankruptcy Rules"), seeking, inter alia:

       (a)    authorization for the Debtors to obtain postpetition financing (collectively,
       the "Postpetition Financing" or the "DIP Facility") up to a maximum outstanding
       principal amount of $1,750,000 in accordance with, the Debtor-In-Possession
       Loan and Security Agreement among the Debtors, as borrowers, and
       Restructured Opportunity Investors, Inc. and its designee and/or assigns, as
       lender (the "Lender") (the "DIP Loan Agreement"), together with such other
       documents and agreements required by the Lender (the "DIP Loan Documents").
       (b)    authorization for the Debtors to obtain from the Lenders on the Initial
       Funding Date and from time to time thereafter pending the Final Hearing (as
       defined below) advances ("Loans") in amounts not to exceed a maximum
       outstanding principal amount of $1,000,000 (the "Interim Amount") in accordance
       with the DIP Loan Agreement and this Interim Order;
       (c)    authorization for the Debtors to obtain from the Lenders upon entry of the
       Final Order, advances in amounts not to exceed a maximum outstanding
       principal amount of $1,750,000 (the "Total Commitment" or “Lender Debt”) in


                                              3
Case 19-20903     Doc 9-2    Filed 05/28/19       Entered 05/28/19 18:54:31    Page 4 of 36



      accordance with the DIP Loan Agreement, the DIP Loan Documents and the
      Final Order;
      (d)    authorization for the Debtors to execute and deliver the DIP Loan
      Agreement and the DIP Loan Documents and to perform such other and further
      acts as may be necessary or appropriate in connection therewith;
      (e)      authorization for the Debtors to grant to the Lender assurances for the full
      and timely repayment of the Loan by granting to the Lender (i) pursuant to
      section 364(c)(I) of the Code, a superpriority administrative expense claim (a
      "Superprioritv Administrative Expense Claim") having priority over any and all
      expenses and claims specified in any other section of the Bankruptcy Code,
      including, without limitation, sections 503(b) and 507(b) of the Bankruptcy Code;
      and (ii) pursuant to section 364(c)(2), (3) and (d) of the Bankruptcy Code, senior
      first priority liens on, and security interests in, any and all of the Debtors’ assets
      and personal property excluding recoveries from avoidance actions under
      Chapter 5 of the Bankruptcy Code;
      (f)   Authorization for the Debtors to grant to the Lender a first priority
      mortgage on all Real Property (as hereafter defined) owned by Debtors,
      assignment of leases and rents, and environmental indemnity;
      (g)    authorization for the Debtors to use and operate their assets, including the
      Cash Collateral (as defined below) and approving the grant of adequate
      protection to the Respondents above (as defined below) as provided herein;
      (h)     scheduling, pursuant to Bankruptcy Rule 4001, an interim hearing (the
      "Interim Hearing") on the Motion to be held before this Court to consider entry of
      the Interim Order, among other things, authorizing the Debtors, on an interim
      basis, to borrow the Interim Amount under this Interim Order, the DIP Loan
      Agreement and the DIP Loan Documents; and
      (i)    scheduling, pursuant to Bankruptcy Rule 4001, a final hearing (the "Final
      Hearing") on the Motion to consider entry of a final order (the "Final Order")
      authorizing and approving, on a final basis, the Postpetition Financing, and
      establishing notice procedures in respect of the Final Hearing.
      The Debtors having requested in the Motion that pending the Final Hearing on

the Motion, a hearing be scheduled to consider entry of this Interim Order; and notice of

such hearing having been given to (a) the U.S. Trustee; (b) counsel to the Lender (as

defined below); (c) counsel to Respondent Berkshire Bank; (d) counsel to each of the

Respondents identified above, and their counsel if known; and (e) the twenty largest



                                              4
Case 19-20903     Doc 9-2    Filed 05/28/19       Entered 05/28/19 18:54:31   Page 5 of 36



unsecured creditors of each of the Debtors (collectively, the "Notice Parties"); and it

appearing that on the record made in the Case and after considering the Debtors'

immediate need for interim financing, no other or further notice need be given; and the

Lender having agreed to provide the Postpetition Financing in accordance with the DIP

Loan Agreement and this Interim Order.

       NOW, THEREFORE, upon the Motion and the record of the Interim Hearing held

before the Court on May ___, 2019; and after due deliberation and good and sufficient

cause appearing therefor, the Court hereby makes the following findings of fact and

conclusions of law:

       Based upon the record presented to the Court, it appears that:
       A.     Filing. On May 28, 2019, (the "Filing Date"), each of the Debtors filed a

voluntary petition for reorganization in this Court under chapter 11 of the Bankruptcy

Code. The Debtors have continued in the management and operation of their

businesses and properties as debtors in possession pursuant to sections 1107 and

1108 of the Bankruptcy Code.

B.     Debtors’ Pre-Petition Secured Debt
       (i)    Prepetition Senior Credit Documents with Berkshire Bank.

       1.     HIREHCO, as borrower, is a party to a construction loan agreement and
related documents dated September 30, 2013 pursuant to which Berkshire Bank
(“Berkshire”) extended a secured financing facility to HIREHCO in the original principal
sum of $20,000,000, as evidenced by a certain Second Amended and Restated
Promissory Note in the original principal amount of $15,000,000; as further evidenced
by that certain Third Amended and Restated Promissory Note dated June 28, 2016 in
the original principal amount of $1,000,000 and as further evidenced by that certain
Promissory Note dated as of July, 2017 in the original principal amount of $1,100,000,
all as secured by a Construction Mortgage and Security Agreement dated September
30, 2013 and recorded in the Town of Wilmington and the Town Dover Land Records on
real property owned by HIREHCO and located in the Towns of Wilmington and Dover,
VT, (the “Real Property”, and all of the Berkshire Loans are collectively the “Berkshire
Loan Facility”).


                                              5
Case 19-20903     Doc 9-2    Filed 05/28/19       Entered 05/28/19 18:54:31   Page 6 of 36



      2.     A portion of the real property secured by the Berkshire Loan Facility is
leased by the Debtor from the Town of Wilmington and the Wilmington Water District.
The Town of Wilmington and the Wilmington Water District, as Landlord under the
ground lease entered into a certain Ground Lease Consent and Recognition Agreement
dated March 9, 2015 and recorded in the Wilmington Land Records consenting to the
Berkshire Loan Facility.
        3.    HCL and HIREHCO granted to Berkshire a security interest in all of their
respective personal property to secure the indebtedness under the Berkshire Loan
Facility by Security Agreements each dated September 30, 2013. In order to perfect
the security interests, Berkshire filed UCC financing statements with the Connecticut
Secretary of State.
       4.    On December 3, 2014, HIREHCO, the Club and James R. Barnes entered
into a Second Amended and Restated Construction Loan Agreement, as amended by
First Amendment of Loan Agreement and Other Loan Documents dated June 28, 2016,
Second Amendment of Loan Agreement and Other Loan Documents dated February 10,
2017, Third Amendment of Loan Agreement and other Loan Documents dated June 14,
2017 and Fourth Amendment of Loan Agreement and Other Loan Documents dated July
18, 2017 to secure the Berkshire Loan Facility.
       5.     By Amended and Restated Payment and Completion Guaranty dated
December 3, 2014, as amended, James R. Barnes executed a guaranty of the
obligations of HIRECHO to Berkshire.
       6.    Berkshire declared a default under the Berkshire Loan Facility and the
parties entered a certain Forbearance Agreement dated December 30, 2016 as
amended by Second Amendment to Forbearance Agreement dated July 18, 2017 and
as further amended by Amended and Restated Forbearance Agreement dated
November 30, 2017.
       7.    As of the Petition Date, the Debtors were indebted to Berkshire in the
approximate amount of $19 million dollars with such amounts secured by first priority
liens on the Debtors assets with the exception of Permitted Liens (as defined in the
Berkshire Loan Documents).
       8.      Involuntary Liens and Encumbrances on the Debtors’ Real Property.
The following liens are recording against the Debtors’ real property, which liens are
subsequent and subordinate to the liens of Berkshire. The following entities may claim
an interest in such property (collectively, the “Prepetition Involuntary Liens”):
              a.     BSA Architects, Inc. d/b/a Bull Stockwell Allen may claim an interest
in the Real Property by virtue of a Mechanic’s Lien dated June 24, 2016 in the amount of
$338,717.81 and recorded on June 27, 2016 in the Town of Dover Land Records, and
that certain Writ of Attachment and Order of Approval dated August 31, 2016 and
recorded in the Town of Wilmington and Town of Dover Land Records and that certain
Judgment order to Stipulation dated February 8, 2017 in the amount of $430,000 and
recorded in the Wilmington Land Records and the Dover Land Records.
             b.     MR Steel Acquisition Corp. d/b/a Ameri-Fab may claim an interest in
the Real Property in the amount of $58,750.00 by virtue of a Notice of Mechanics Lien


                                              6
Case 19-20903     Doc 9-2    Filed 05/28/19       Entered 05/28/19 18:54:31   Page 7 of 36



dated February 13, 2017 and recorded in the Wilmington Land Records.
               c.     Thomas Whit Armstrong, Jr. and Elizabeth Armstrong may claim an
interest in the Real Property by virtue of a Writ of Attachment and order of Approval dated
April 20, 2017 in the amount of $227,186.36 and by Order dated October 23, 2017 in the
amount of $198,242.12 recorded in the Wilmington Land Records.
               d.    PJB Home Center, Inc. d/b/a Perkins Home Center may claim an
interest in the Real Property by virtue of a Mechanics Lien dated May 10, 2017 in the
amount of $4,093.35 recorded in the Wilmington Land Records and a Notice of
Mechanics Lien dated May 10, 2017 in the amount of $30,645.19 recorded in the
Wilmington Land Records and a Contractor’s Lien dated May 8, 2017 in the amount of
$7,556.11, recorded in the Dover Land Records.
             e.      Green Mountain Power Corporation may claim an interest in the Real
Property by virtue of a Stipulated Writ of Attachment dated June 12, 2017 in the amount
of $257,628.11 recorded in the Wilmington Land Records.
               f.    Michael Fayette d/b/a MFayette Carpentry, LLC may claim an
interest in the Real Property by virtue of a Notice of Mechanics Lien in the amount of
$18,844.00 recorded on July 6, 2017 in the Wilmington Land Records.
               g.    Stephen Kunkle d/b/a Stephen Kunkle Carpentry may claim an
interest in the Real Property by virtue of a Notice of Mechanics Lien in the amount of
$19,140 recorded on July 6, 2017 in the Wilmington Land Records.
               h.    Dan and John Lane d/b/a Lane Plumbing & Heating, Inc. may claim
an interest in the Real Property by virtue of a Notice of Mechanics Lien dated July 6, 2017
in the amount of $68,504.33 recorded in the Wilmington Land Records.
              i.    Southworth Electrical, Inc. may claim an interest in the Real Property
by virtue of a Memorandum of Lien dated July 10, 2017 in the amount of $66,090.44
recorded in the Wilmington Land Records.
              j.      Swan Electric, Inc. may claim an interest in the Real Property by
virtue of a Notice of Contractor’s Lien dated July 10, 2017 in the amount of $62,510.60
recorded in the Wilmington Land Records.
              k.      SVT Masonry Incorporated may claim an interest in the Real
Property by virtue of a Judgment in the amount of $103,719.21 recorded on May 30, 2018
in the Wilmington Land Records and relating to a Notice of Lien dated July 14, 2017 in
the amount of $89,950 recorded in the Wilmington Land Records.
             l.     Seth Goodman and Jennifer Goodman may claim an interest in the
Real Property by virtue of a Writ of Attachment dated July 21, 2017 in the amount of
$986,495.21 recorded in the Wilmington Land Records.
              m.     Craig Doersch Painting, LLC may claim an interest in the Real
Property by virtue of a Notice of Lien dated August 2, 2017 in the amount of $76,834.00
recorded in the Wilmington Land Records.
             n.      Mountain Glass & Lock Corporation may claim an interest in the Real
Property by virtue of a Notice of Claim of Lien dated August 11, 2017 in the amount of


                                              7
Case 19-20903      Doc 9-2   Filed 05/28/19       Entered 05/28/19 18:54:31   Page 8 of 36



$44,872.50 and by Stipulated Writ of Attachment dated November 8, 2017 in the amount
of $54,057.02 recorded in the Wilmington land Records.
              o.     Vareschi Plumbing & Heating may claim an interest in the Real
Property by virtue of a Notice of Lien dated August 17, 2017 in the amount of $15,220.00
recorded in the Wilmington Land Records.
              p.     Manchester Carpet Care, Inc. may claim an interest in the Real
Property by virtue of a Notice of Lien dated August 9, 2017 in the amount of $39,875.09
recorded in the Wilmington Land Records.
              q.     Windham Architectural Metals may claim an interest in the Real
Property by virtue of a Notice of Lien dated October 4, 2017 in the amount of $16,209.16
recorded in the Wilmington Land Records.
               r.   Sysco Albany, LLC may claim an interest in the Real Property by
virtue of a Judgment Order dated August 31, 2017 in the amount of $23,541.61 recorded
in the Wilmington Land Records.
              s.     Greenfield Glass Company may claim an interest in the Real
Property by virtue of a Notice of Lien dated October 24, 2017 in the amount of $4,928.88
recorded in the Wilmington Land Records.
              t.      Austin Design Inc. may claim an interest in the Real Property by
virtue of a Notice of Lien dated October 24, 2017 in the amount of $20,501.25 recorded
in the Wilmington Land Records.
            u.     Iron Horse Standing Seam Roofing Co. a/k/a Iron Horse Roofing Co.
may claim an interest in the Real Property by virtue of a Preliminary Lien Notice dated
November 27, 2017 in the amount of $25,631.11 recorded in the Wilmington Land
Records.
             v.     Reinhart FoodService, LLC may claim an interest in the Real
Property by virtue of a Writ of Attachment dated November 27, 2017 in the amount of
$1,587,448.10 recorded in the Wilmington and Dover Land Records.
             w.     Reinhart FoodService LLC may further claim an interest in the Real
Property by virtue of a Writ of Attachment dated January 25, 2018 in the amount of
$1,587,448.10 recorded in the Wilmington and Dover Land Records.
               x.     Gordon Bristol d/b/a Gordon Bristol Consulting, LLC may claim an
interest in the Real Property by virtue of a Notice of Lien dated December 18, 2017 in the
amount of $57,080.58 recorded in the Wilmington Land Records.
             y.    Michael Fayette and Stephen Kunkle d/b/a Stephen Kunkle
Carpentry may claim an interest in the Real Property by virtue of a Writ of Attachment
and Order of Approval dated January 2, 2018 in the amount of $30,959.55 recorded in
the Wilmington Land Records.
              z.     Pioneer Timber Frames LLC may claim an interest in the Real
Property by virtue of a Notice of Lien dated January 5, 2018 in the amount of $16,520.00
recorded in the Wilmington Land Records.
             aa.    Trinity Engineering & Technical Services, LLC may claim an interest


                                              8
Case 19-20903       Doc 9-2   Filed 05/28/19       Entered 05/28/19 18:54:31   Page 9 of 36



in the Real Property by virtue of a Notice of Mechanics Lien dated January 16, 2018 in
the amount of $13,557.75 recorded in the Wilmington and Dover Land Records.
               bb.   Trinity Engineering & Technical Services, LLC may further claim an
interest in the Real Property by virtue of a Notice of Mechanic’s Lien dated January 16,
2018 in the amount of $9,743.65 recorded in the Dover Land Records.
              cc.     Metropolitan Golf Association may claim an interest in the Real
Property by virtue of a Judgement Order dated October 30, 2017 and certified on January
16, 2018 in the amount of $50,358.84 recorded in the Wilmington Land Records.
               dd.   Pamela Keefe, Trustee of the Carol H. Butler Trust may claim an
interest in the Real Property by virtue of a Writ of Attachment dated January 30, 2018 in
the amount of $1,092,993.16 recorded in the Wilmington Land Records.
              ee.    Fred H. Hamblet, LLC may claim an interest in the Real Property by
virtue of a Notice of Lien dated April 13, 2017 in the amount of $21,990.00 recorded in
the Dover Land Records.
             ff.     Joyce Land Surveying Corp. may claim an interest in the Real
Property by virtue of a Notice of Contractors Lien dated February 5, 2018 in the amount
of $7,374.98 recorded in the Wilmington and Dover Land Records.
             gg.     Tyler Dickson and Rose Stewart Dickson may claim an interest in the
Real Property by virtue of a Writ of Attachment dated February 9, 2018 in the amount of
$1,005,000.00 recorded in the Wilmington Land Records.
              hh.    Brown’s Country Services, LLC may claim an interest in the Real
Property by virtue of a Notice of Lien in the amount of $150,382.86 recorded on February
21, 2018 in the Wilmington Land Records.
            ii.    Dan Solaz may claim an interest in the Real Property by virtue of a
Writ and Order in the amount of $314,000.00 recorded on February 26, 2018 in the
Wilmington Land Records.
              jj.   Plimpton Excavating, LLC may claim an interest in the Real Property
by virtue of an Order in the amount of $37,102.84 recorded on August 9, 2018 in the
Wilmington Land Records relating to a Mechanic’s Lien recorded on March 7, 2018 in
the Wilmington Land Records.
             kk.    Key Drilling & Blasting Services, Inc. may claim an interest in the
Real Property by virtue of a Mechanic’s lien in the amount of $66,600.00 recorded on
March 7, 2018 in the Wilmington Land Records.
              ll.     Builders Services, Inc. may claim an interest in the Real Property by
virtue of an interest recorded on March 12, 2018 at Book 347, Page 247 of the Dover
Land Records.
              mm. Harrington Engineering, Inc. may claim an interest in the Real
Property by virtue of an interest in the amount of $39,953.59 recorded on March 12, 2018
at Book 339, Page 159 of the Wilmington Land Records and recorded on March 9, 2018
at Book L11, Page 404 of the Dover Land Records.
              nn.    Ann Coleman may claim an interest in the Real Property by virtue of


                                               9
Case 19-20903     Doc 9-2    Filed 05/28/19    Entered 05/28/19 18:54:31     Page 10 of 36



a lien in the amount of $1,670.44 recorded on March 12, 2018 in the Wilmington Land
Records.
             oo.     Northern Building Supplies, Inc. may claim an interest in the Real
Property by virtue of an Order in the amount of $151,744.44 recorded on July 2, 2018 in
the Wilmington Land Records and relating to a Mechanic’s Lien in the amount of
$121,999.13 recorded on March 13, 2018 in the Wilmington Land Records and recorded
on March 6, 2018 in the Dover Land Records.
            pp.    Triple T Trucking may claim an interest in the Real Property by virtue
of a Mechanic’s Lien in the amount of $34,634.31 recorded on March 20, 2018 in the
Wilmington and Dover Land Records.
             qq.    Triple T Trucking may claim a further interest in the Real Property by
virtue of a Mechanic’s Lien in the amount of $1,981.50 recorded on March 20, 2018 in
the Wilmington Land Records.
               rr.  Dan Solaz may claim a further interest in the Real Property by virtue
of a Writ in the amount of $314,000 recorded on April 2, 2018 relating to a Mechanic’s
Lien recorded on March 21, 2018 in the Wilmington Land Records.
             ss.     Charles T. Collins and Ana Cladera may claim an interest in the Real
Property by virtue of a Judgment in the amount of $1,107,192.00 recorded on June 29,
2018 in the Wilmington Land Records relating to a Write recorded on March 21, 2018 in
the Wilmington Land Records.
             tt.    David Manning, Inc. may claim an interest in the Real Property by
virtue of an Order in the amount of $34,805.97 recorded on August 29, 2018 in the
Wilmington Land Records relating to a Mechanic’s Lien recorded on April 6, 2018 in the
Wilmington Land Records.
              uu.  TFT Holdings, LLC may claim an interest in the Real Property by
virtue of a Judgment in the amount of $1,458,249.00 recorded on June 29, 2018 in the
Wilmington Land Records relating to a Writ recorded on April 9, 2018 in the Wilmington
Land Records.
               vv.    Cold Brook Fire District may claim an interest in the Real Property by
virtue of a lien in the amount of $255.42 recorded on May 10, 2018 in the Wilmington
Land Records.
              ww. Atomic Professional Audio, Inc. may claim an interest in the Real
Property by virtue of a Judgment in the amount of $71,372.96 recorded on June 21, 2018
in the Wilmington Land Records.
             xx.     True World Foods Boston LLC may claim an interest in the Real
Property by virtue of an Order in the amount of $10,790.58 recorded on August 9, 2018
in the Wilmington Land Records.
             yy.     Cold Brook Fire District may claim a further interest in the Real
Property by virtue of a lien in the amount of $6,250.00 recorded on August 15, 2018 in
the Wilmington Land Records.

       9.     Tax Liens on the Debtors’ Real Property.             The State of Vermont


                                              10
Case 19-20903      Doc 9-2    Filed 05/28/19    Entered 05/28/19 18:54:31     Page 11 of 36



Department of Taxes may claim an interest in the Real Property by virtue of (i) a State

Tax Lien dated July 25, 2017 in the amount of $185,239.07 and recorded in the

Wilmington Land Records; (ii) a State Tax Lien dated September 7, 2017 in the amount

of $114,450.24 and recorded in the Wilmington Land Records; (iii) a State Tax Lien dated

September 13, 2017 in the amount of $299,151.87 and recorded in the Wilmington Land

Records; (iv) a State Tax Lien dated August 10, 2017 in the amount of $185,897.61 and

recorded in the Wilmington Land Records; and (v) a State Tax Lien dated October 20,

2017 in the amount of $4,396.90 and recorded in the Wilmington Land Records

(collectively, the “Tax Liens”).

       10.    Mortgages Affecting the Debtors’ Real Property. In addition to the

mortgages held by Berkshire, the following entities hold mortgages secured by the Real

Property (collectively, the “Prepetition Subordinate Mortgages”):

             a.     Donald and Savannah Jabro may claim an interest in the Real
Property by virtue of a mortgage securing the original principal amount of $450,000.00
which mortgage was recorded on May 1, 2017 in the Wilmington Land Records.
             b.     Fisher & Fisher Law Offices may claim an interest in the Real
Property by virtue of a mortgage securing the original principal amount of $143,727.72
which mortgage was recorded on November 17, 2017 in the Wilmington Land Records.
             c.     RTM Capital Partners, Inc., LPV, 15-Hermitage, LLC and Matthew
Curtis may claim an interest in the Real Property by virtue of a mortgage deed securing
the original principal amount of $2,080,527.77, which mortgage was recorded on
December 20, 2017 in the Wilmington Land Records.

       11.    In addition to the liens affecting the Real Property, there are liens affecting

the Personal Property assets of the Debtors. The following is a schedule of liens affecting

the Personal Property assets (collectively, the “Personal Property Liens”):

             a.    Barnstormer Summit Lift, LLC may claim an interest in the Personal
Property owned by HIREHCO by virtue of Original Financing Statement No. 0003128812
recorded with the Connecticut Secretary of State and Original Financing Statement No.
16-300965 recorded with the Vermont Secretary of State;



                                               11
Case 19-20903    Doc 9-2   Filed 05/28/19    Entered 05/28/19 18:54:31    Page 12 of 36



            b.    Berkshire Bank may claim an interest in the Personal Property
owned by the Debtors by virtue of Original Financing Statement Nos. 0002961631 and
0002993655 recorded with the Connecticut Secretary of State;

              c.    Corporation Service Company, as Representative may claim an
interest in the Personal Property owned by HIREHCO by virtue of Original Financing
Statement No. 0003016672 recorded with the Connecticut Secretary of State;

             d.     Dell Financial Services, LLC may claim an interest in the Personal
Property owned by the Club virtue of Original Financing Statement No. 0002956221
recorded with the Connecticut Secretary of State;

             e.    International Financial Services Corporation may claim an interest in
the Personal Property owned by the Debtors by virtue of Original Financing Statement
No. 0003021288 recorded with the Connecticut Secretary of State and Original Financing
Statement No. 14-274506 recorded with the Vermont Secretary of State;

             f.    Lakeland Bank may claim an interest in the Personal Property owned
by HIREHCO by virtue of Original Financing Statement No. 0003103361 recorded with
the Connecticut Secretary of State;

             g.     Macrolease Corporation may claim an interest in the Personal
Property owned by HIREHCO by virtue of Original Financing Statement No. 0003021633
recorded with the Connecticut Secretary of State;

             h.     NEC Financial Services, LLC may claim an interest in the Personal
Property owned by the Club by virtue of Original Financing Statement Nos. 0003057636,
0003059810, 0003093807, and 0003095460 recorded with the Connecticut Secretary of
State;
             i.     Nordic Valley Properties, LLC may claim an interest in the Personal
Property owned by HIREHCO by virtue of Original Financing Statement No. 14-277361
recorded with the Vermont Secretary of State;

            j.     NS Leasing, LLC may claim an interest in the Personal Property
owned by HIREHCO by virtue of Original Financing Statement Nos. 16-301105 and 17-
309506 recorded with the Vermont Secretary of State;

             k.    RCN Capital, LLC, ATIMA may claim an interest in the Personal
Property owned by HIREHCO by virtue of Original Financing Statement No. 0003026452
recorded with the Connecticut Secretary of State and Original Financing Statement No.
14-275621 recorded with the Vermont Secretary of State;

             l.     Reinhart Foodservice, LLC may claim an interest in the Personal
Property owned by the Debtors by virtue of Original Financing Statement No. 0003214434
recorded with the Connecticut Secretary of State and Writ of Attachment 17-325079
recorded with the Vermont Secretary of State;



                                            12
Case 19-20903     Doc 9-2    Filed 05/28/19     Entered 05/28/19 18:54:31        Page 13 of 36




             m.     Sysco Albany, LLC may claim an interest in the Personal Property
owned by the Club by virtue of Original Financing Statement No. 0003176847 recorded
with the Connecticut Secretary of State;

              n.    TCF Equipment Finance division of TCF National Bank may claim an
interest in the Personal Property owned by the Club by virtue of Original Financing
Statement Nos. 0003060165 and 0003122563 recorded with the Connecticut Secretary
of State;

             o.    Terex Financial Services, Inc. may claim an interest in the Personal
Property owned by HIREHCO by virtue of Original Financing Statement No. 0003161474
recorded with the Connecticut Secretary of State and Original Financing Statement No.
17-310389 recorded with the Vermont Secretary of State;

            p.     The Inn at Sawmill Farm, LLC may claim an interest in the Personal
Property owned by HIREHCO by virtue of Original Financing Statement Nos. 15-278506
and 15-278507 recorded with the Vermont Secretary of State;

             q.     Webbank may claim an interest in the Personal Property owned by
the Club by virtue of Original Financing Statement No. 0003019760 recorded with the
Connecticut Secretary of State; and

            r.     Western Equipment Finance, Inc. may claim an interest in the
Personal Property owned by HIREHCO by virtue of Original Financing Statement No.
0003159592 recorded with the Connecticut Secretary of State.

       12.    The (i) Berkshire Loan Facility; (ii) the Prepetition Involuntary Liens; (iii) the

Prepetition Subordinated Mortgages; and (iv) the Personal Property Liens are hereinafter

collectively referred to as the “Prepetition Secured Debt”.

       13.    As of the Petition Date, the Debtors have aggregate unsecured debts

(excluding claims by members of the Resort) totaling approximately $4.5 million, for

merchandise, utilities, professional fees, insurance, and employee-related expenses.

       14.    As of the Petition Date, the Debtors assert the value of their assets are

$$50,000,000, and exceed the value of the Prepetition Secured Debt.

C.     Need for Postpetition Financing and Use of Prepetition Collateral




                                              13
Case 19-20903     Doc 9-2    Filed 05/28/19    Entered 05/28/19 18:54:31       Page 14 of 36



       15.    The Debtors own and operate a four-season private membership only ski

and golf club located in Wilmington, Vermont and known as The Hermitage Resort. The

Debtors’ assets include The Hermitage Inn, The Haystack Mountain Ski Resort and

adjacent 18-hole championship golf course and real estate designed to be developed

into a private, member only resort with 450 private homes and condominiums.

       16.    The Debtors have an immediate need to obtain the Postpetition Financing

and to use their assets including any and all cash receipts (“Cash Collateral”) which is

the subject to the liens of Pre-Petition Secured Creditors. The Debtors do not have

sufficient available sources of working capital and financing to carry on the operation of

their businesses without the Postpetition Financing and the Debtors' use of its cash

receipts. The ability of the Debtors to pay employees, maintain insurance and business

relationships with vendors and suppliers, purchase new inventory, and otherwise

finance their operations is essential to the Debtors' ability to restart operations. Without

the Postpetition Financing and the Debtors' use of its assets, including any cash

receipts, the operation of the Debtors' business would not be possible, and serious and

irreparable harm to the Debtors and their creditors and estates would result. The

purpose of the Postpetition Financing and the Debtors' use of cash collateral will thus be

to preserve, maintain and enhance the going concern value of the Debtors.

D.     No Credit Available on More Favorable Terms. Given the Debtors' financial

condition, financing arrangements, and capital structure, as well as the uncertain timing

of collections of membership dues, the Debtors do not have sufficient cash to fund their

businesses and are otherwise unable to obtain adequate unsecured credit allowable

under section 503(b)(1) of the Bankruptcy Code as an administrative expense.




                                              14
Case 19-20903     Doc 9-2    Filed 05/28/19    Entered 05/28/19 18:54:31       Page 15 of 36



Financing on a postpetition basis is not otherwise available without the Debtors'

granting, pursuant to section 364(c)(1) of the Bankruptcy Code, claims having priority

over any and all administrative expenses of the kinds specified in sections 503(b) and

507(b) of the Bankruptcy Code, and securing such indebtedness and obligations with

the security interests in and the liens upon all pre-petition and post-petition assets

pursuant to section 364(c) and (d) of the Bankruptcy Code, such that Lender be granted

pursuant to 11 U.S.C. §364(d) a senior first priority blanket lien on all assets of the

Debtors estates. The Debtors are unable to obtain the necessary postpetition financing

that they need on terms more favorable than those provided by the Postpetition

Financing.

E.     Need to Grant Superpriority Administrative Expense Claim and Priming Liens.

The Debtors are unable to obtain an adequate unsecured credit facility allowable under

section 503(b)(1) of the Bankruptcy Code and must grant to the Lender a Superpriority

Administrative Expense Claim as contemplated by section 364(c)(1) of the Bankruptcy

Code and liens as contemplated by section 364(c)(2), (c)(3) and (d) of the Bankruptcy

Code. The Lender has conditioned all loans and advances to be made under the DIP

Loan Agreement upon the grant to the Lender of: (a) a Superpriority Administrative

Expense Claim pursuant to section 364(c)(1) of the Bankruptcy Code with priority over

any and all expenses of any kind or nature whatsoever specified in sections 503(b) and

507(b) of the Bankruptcy Code; and (b) subject to the the Carveout (defined below), in

accordance with section 364(c)(2), (3) and (d) of the Bankruptcy Code, senior first

priority liens on and security interests in all of the Debtors’ assets, excluding recoveries

from avoidance actions under Chapter 5 of the Bankruptcy Code.




                                              15
Case 19-20903         Doc 9-2   Filed 05/28/19    Entered 05/28/19 18:54:31   Page 16 of 36



F.     DIP Facility. Pursuant to the DIP Facility, the Lender has agreed to provide a

Loan to the Debtors in amounts not to exceed the maximum outstanding principal

amount at any one time of (i) following entry of the Interim Order and prior to entry of the

Final Order, $1,000,000 in accordance with the DIP Loan Agreement, the DIP Loan

Documents, the Budget (as defined below) and this Interim Order, and (ii) upon entry of

the Final Order, up to $1,750,000, in accordance with the DIP Loan Agreement, the DIP

Loan Documents, the Budget and the Final Order.

G.     As further adequate protection to the Lender, the following benchmarks, which

are included in the DIP Loan Documents, are conditions to the DIP Facility and are as

follows (the “Benchmarks”):

       1.      Within ten (10) days of the filing date, Debtors must seek approval to

retain Jonathan A. Joslow, or such other professional acceptable to Lender, as Chief

Restructuring Officer and obtain Court approval of such retention within thirty (30) days

of the filing date;

       2.      The Debtors must have convened within forty-five (45) days of the filing

date, a meeting of the membership of HTC with the result being that at least sixty-five

percent (65%) of existing members commence paying one hundred percent (100%) of

their monthly dues within sixty (60) days of the filing date;

       3.      Debtors must commence making monthly interest payments within ninety

(90) days of the filing date, such that Debtors are never more than sixty (60) days in

arrears on interest notwithstanding the Interest Reserve provided in the DIP Loan

Documents; and




                                                 16
Case 19-20903     Doc 9-2     Filed 05/28/19    Entered 05/28/19 18:54:31       Page 17 of 36



       4.     The Debtors shall have filed a Plan of Reorganization, in form and

substance satisfactory to Lender, that has the support of the Membership within one

hundred twenty (120) days of the filing date, and such Plan must be confirmed within

sixty (60) days from the filing of the Plan.

H.     Business Judgment and Good Faith. The terms of the Postpetition Financing are

at least as favorable to the Debtors as those available from alternative sources. The

terms of the Postpetition Financing have been negotiated in good faith and at arm's

length between the Debtors and the Lender, reflect the Debtors' exercise of prudent

business judgment consistent with their fiduciary duties, and are fair and reasonable

under the circumstances, and are enforceable in accordance with applicable law. The

credit extended to the Debtors by the Lender under the Postpetition Financing and this

Interim Order shall be deemed to have been extended in "good faith" as that term is

used in section 364(e) of the Bankruptcy Code, and in express reliance upon the

protections set forth therein, and shall be entitled to the full protection of section 364(e)

of the Bankruptcy Code in the event that this Interim Order or any provision hereof is

vacated, reversed or modified, on appeal or otherwise.

I.     Need for Immediate Approval. The Debtors have requested immediate entry of

this Interim Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the

Local Bankruptcy Rules. Absent granting the relief sought by this Interim Order, the

Debtors' estates will be immediately and irreparably harmed. The Debtors have no

alternative source of financing to meet their immediate and projected obligations,

including payroll and other operating expenses, and consequently, it is essential that the

Court approve the interim financing contemplated hereby on an immediate basis.




                                               17
Case 19-20903     Doc 9-2    Filed 05/28/19     Entered 05/28/19 18:54:31    Page 18 of 36



Consummation of the Postpetition Financing and authorization of the use of the cash

receipts (including Cash Collateral) in accordance with the terms of this Interim Order

are therefore in the best interests of the Debtors' estates and are consistent with the

Debtors' exercise of their fiduciary duties.

J.     Jurisdiction and Venue. This Court has jurisdiction over the Case, the Motion and

the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334.

This Interim Order is entered in a "core" proceeding as defined in 28 U.S.C. §§

157(b)(2)(A), (D), (G), (K) and (M). Venue is proper before this Court pursuant to 28

U.S.C. §§ 1408 and 1409. The statutory predicates for the relief sought herein are

sections 105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e) and

507(b) of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 6004 and 9014.

K.     Notice. Notice of the Motion, the relief requested therein, and the Interim Hearing

was served by the Debtors on the Notice Parties. The notice provided of the Motion and

the Interim Hearing is sufficient and adequate notice and no further notice of the relief

sought at the Interim Hearing is necessary or required.

L.     Record. The record adequately demonstrates the need for the Court to have

conducted the Interim Hearing on the notice provided because of the potential for

immediate and irreparable harm to the Debtors, their assets, businesses and estates.

Based on the record, pursuant to sections 105, 363 and 364 of the Bankruptcy Code

and Bankruptcy Rule 4001(c), notice of the Interim Hearing was adequate as set forth

herein and on the record.

Based upon the foregoing, IT IS HEREBY ORDERED, ADJUDGED AND DECREED as

follows:




                                               18
Case 19-20903     Doc 9-2     Filed 05/28/19    Entered 05/28/19 18:54:31      Page 19 of 36



                               Approval and Authorization.
1.     Motion Granted. The Motion is granted as to the Debtors' request for interim relief

with respect to the Postpetition Financing to the extent provided herein. Any objections

to the interim relief sought in the Motion with respect to the entry of this Interim Order

that have not been previously withdrawn, waived or settled, and all reservations of rights

included therein, are hereby denied and overruled.

2.     Approval of Documents. The Postpetition Financing, the DIP Loan Agreement

and the DIP Loan Documents including the Benchmarks are hereby approved subject to

the terms of this Interim Order including the Interim Amount. The failure to reference or

discuss any particular provision of the DIP Loan Agreement or any DIP Loan Document

shall not affect the validity or enforceability of any such provision.

3.     Authorization to Execute and Deliver Documents. The Debtors are expressly

authorized, empowered and directed to do and perform all acts to make, execute,

deliver and implement the DIP Loan Agreement and the DIP Loan Documents, and any

other document required to be executed and delivered in connection therewith. Upon

execution and delivery of the DIP Loan Agreement and the DIP Loan Documents, the

DIP Loan Agreement and the DIP Loan Documents shall constitute valid, binding and

non-avoidable obligations of the Debtors, enforceable against the Debtors in

accordance with the terms thereof and of this Interim Order. No obligation, payment,

transfer or grant of security under the DIP Loan Agreement and the DIP Loan

Documents, or this Interim Order shall be stayed, restrained, voidable, avoidable or

recoverable under the Bankruptcy Code or under any applicable nonbankruptcy law

(including without limitation, under sections 502(d), 548 or 549 of the Bankruptcy Code

or under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent


                                               19
Case 19-20903     Doc 9-2    Filed 05/28/19    Entered 05/28/19 18:54:31     Page 20 of 36



Conveyance Act or similar statute or common law), or subject to any defense, reduction,

setoff, recoupment or counterclaim. The Debtors are authorized and directed to pay all

principal, interest, fees, costs and other expenses that may be required or necessary for

the Debtors to perform all of their obligations under the DIP Loan Agreement, the DIP

Loan Agreement, the DIP Loan Documents and this Interim Order without any further

order or approval of the Court.

4.     Authorization to Borrow; the Budget. Good and sufficient cause has been shown

for the entry of this Interim Order. The Debtors are authorized and empowered to

borrow funds pursuant to the DIP Loan Agreement and the DIP Loan Documents up to

the Interim Amount pending the Final Hearing for the purposes permitted under the DIP

Loan Agreement and the DIP Loan Documents and this Interim Order, all in accordance

with the budget attached to this Order (the "Budget").

5.     Amendments. The Lender and the Debtors may amend, modify, supplement or

waive any provision of the DIP Loan Agreement and the DIP Loan Documents if such

amendment, modification, supplement or waiver is not material (in the good faith

judgment of the Lender and the Debtors), without any need to apply to, or receive

further approval from, the Court. Any material amendment, modification, supplement or

waiver shall be in writing, signed by the parties and subject to approval by the Court on

appropriate notice.

                      Use of Collateral (Including Cash Collateral).
7.     Use of Collateral (Including Cash Collateral). The Debtors are

authorized to use funds from the DIP Facility and cash collateral during the period from

the Filing Date until the earlier of the Termination Date (as defined in the DIP Loan

Agreement) and an Event of Default for the same purposes as set forth in and in


                                              20
Case 19-20903     Doc 9-2    Filed 05/28/19    Entered 05/28/19 18:54:31       Page 21 of 36



accordance with this Interim Order, the DIP Loan Agreement, the DIP Loan Documents

and the Budget.

8.     Payment of Interest, Fees, Etc. The Debtors shall pay to the Lender

interest as provided in this Interim Order, the DIP Loan Agreement and the DIP Loan

Documents in accordance with the procedures herein and therein set forth (and the

Lender shall be permitted to charge such amounts to the DIP Facility). In consideration

of the financial and other accommodations to be made by the Lender under this Interim

Order, the DIP Loan Agreement and the DIP Loan Documents, the Debtors are hereby

authorized and directed, without further order of the Court, to pay to the Lender all fees

and charges as set forth herein and in the DIP Loan Agreement and the DIP Loan

Documents and to reimburse the Lender for all reasonable out of pocket expenses and

professional fees and related disbursements incurred by the Lender in connection with

the preparation of the DIP Loan Agreement and the DIP Loan Documents or in

connection with or related to the Debtors, the Case or the DIP Facility; provided that the

Lender shall provide a copy of any invoices (redacted with respect to privileged matters)

for their professional fees and expenses to counsel for the Debtors, counsel for the

Official Committee of Unsecured Creditors, once appointed (the "Committee"), and the

Office of United States Trustee, and in absence of an objection filed with this Court

within 10 days after receipt of such invoices, the Debtors are authorized and directed to

pay the amount of such invoices or Lender may pay such invoices from the DIP Facility.

In the event there is an objection filed with this Court within 10 days after receipt of such

invoices, the Debtors are authorized and directed to pay only the portion of such




                                              21
Case 19-20903     Doc 9-2    Filed 05/28/19    Entered 05/28/19 18:54:31      Page 22 of 36



invoices that are not subject to such objection, and shall pay any balance following

resolution of such objection or upon an order of this Court.

                    Superpriority Administrative Claim; Collateral.
9.     Superpriority Administrative Expense Claim; Waiver under Section 506(c). All of

the Lender Debt shall have the status of an allowed Superpriority Administrative

Expense Claim in the Case pursuant to section 364(c)(1) of the Bankruptcy Code,

having priority over any and all administrative expenses, adequate protection claims

and all other claims against the Debtors, whether heretofore or hereafter incurred, of

any kind or nature whatsoever, other than the Carveout, including without limitation, all

administrative expenses of the kind specified in sections 503(b) and 507(b) of the

Bankruptcy Code, and over any and all administrative expenses or other claims arising

under sections 105[subject to entry of the Final order], 326, 328, 330, 331, 503(b),

506(c) (subject to entry of the Final Order), 507(a), 507(b), 546, 726, 1113 or 1114 of

the Bankruptcy Code, whether or not such expenses or claims may become secured by

a judgment lien or other non-consensual lien, levy or attachment, which allowed claims

shall for purposes of section 1129(a)(9)(A) of the Bankruptcy Code be considered

administrative expenses allowed under section 503(b) of the Bankruptcy Code. Other

than the Carveout, no claim or expense having a priority senior or pari passu to the

priority granted to the Lender in this Interim Order shall be granted or permitted in the

Case, or any superseding chapter 7 case, and, subject to entry of the Final Order, no

other costs or expenses of administration of any kind, nature or description whatsoever

shall be imposed against the Collateral under sections 105, 506(c) or 552 of the

Bankruptcy Code or otherwise, in each case, while any portion of the Lender Debt

remains outstanding.


                                              22
Case 19-20903     Doc 9-2     Filed 05/28/19    Entered 05/28/19 18:54:31       Page 23 of 36



10.    Payment of Administrative Expenses. Unless an Event of Default shall have

occurred (or would result from such payment), subject to the Budget, the Debtors shall

be permitted to pay, as the same may become due or authorized and payable,

administrative expenses of the kind specified in section 503(b) of the Bankruptcy Code

incurred in the ordinary course of their businesses.

11.    Collateral Security. As security for the full and timely payment of the Lender

Debt, the Lender is hereby granted pursuant to section 364(c)(2), (3) and (d) of the

Bankruptcy Code, senior first priority liens on, and security interests in, all of the

Debtors’ Assets, subject only to the Carveout and excluding recoveries from avoidance

actions under Chapter 5 of the Bankruptcy Code. The term “Assets” or "Collateral" shall

have the definition ascribed thereto in the DIP Loan Agreement and includes all of the

Debtors' assets including, without limitation, whether now existing or owned or hereafter

arising or acquired, all receivables, membership dues and obligations, all general

intangibles and payment intangibles, contract rights, deposits and deposit accounts,

goods, inventory, machinery and equipment, choses in action, goodwill and investment

property, membership rights, privileges and interests in any entity, choses in action(s),

and all cash and non-cash proceeds of the foregoing including insurance proceeds and

claims. In addition, as security for the full and timely payment of the Lender Debt, the

Lender is hereby granted a first priority mortgage on all of the Real Estate owned by

Debtors, together with an assignment of all leases and rents related thereto.

12.    No Subordination. The liens on, and security interests in, the Collateral granted

to the Lender under this Interim Order and pursuant to the DIP Loan Agreement and the

DIP Loan Documents shall not be subordinated to, or made pari passu with, any other




                                               23
Case 19-20903      Doc 9-2    Filed 05/28/19    Entered 05/28/19 18:54:31        Page 24 of 36



lien or security interest, however and whenever arising, in the Case or any superseding

chapter 7 case.



13.      Automatic Perfection of Liens.
         (a)   The liens and security interests granted to the Lender hereunder and

under the DIP Loan Agreement and the DIP Loan Documents are valid, binding,

continuing, enforceable and fully-perfected with the priorities herein and therein set

forth.

         (b)   The Lender shall not be required to file any financing statements,

mortgages, notices of lien or similar instruments in any jurisdiction or filing office, or to

take any other action in order to validate or perfect the liens and security interests

granted by or pursuant to this Interim Order, the DIP Loan Agreement and the DIP Loan

Documents.

         (c)   Should the Lender, in its sole discretion, from time to time, choose to file

such financing statements, mortgages, notices of lien or similar instruments, take

possession of any Collateral securing the Lender Debt for perfection purposes, or take

any other action to protect from infringement or otherwise validate or perfect any such

security interest or lien, the Debtors and their officers are hereby directed to execute

any such documents or instruments as the Lender shall reasonably request, and all

such documents and instruments shall be deemed to have been filed or recorded at the

time and on the date of entry of this Interim Order.

         (d)   In the discretion of the Lender, a certified copy of this Interim Order may

be filed with or recorded in filing or recording offices in addition to or in lieu of such



                                               24
Case 19-20903     Doc 9-2    Filed 05/28/19    Entered 05/28/19 18:54:31       Page 25 of 36



financing statements, mortgages, notices of lien or similar instruments, and all filing

offices are hereby directed to accept such certified copy of this Interim Order for filing

and recording, and such certified copy shall be deemed filed and recorded at the time

and on the date of entry of this Interim Order.

                                        (e)Carveout

14.    Notwithstanding anything to the contrary herein, the liens, security interests, and

Superpriority Administrative Expense Claims granted in favor of the Lender in

connection with the DIP Facility and granted herein in favor of the Pre-Petition Secured

Creditors as adequate protection shall be subject to a carveout (the "Carveout") for the

payment of all unpaid fees payable to the U.S. Trustee under 28 U.S.C. § 1930 in such

amounts as determined in agreement with the U.S. Trustee or by a final order of the

Court. Notwithstanding such Carveout, Lender shall not be liable for the amount of any

Carveout.

                               Termination; Maturity Date.
15.    Termination. Notwithstanding the provisions of section 362 of the Bankruptcy

Code and without order of or application or motion to the Court, subject to any

applicable grace or cure period expressly set forth in the DIP Loan Agreement or the

DIP Loan Documents, in the event of (a) the failure of the Debtors to perform any of

their material obligations under this Interim Order, or (b) the occurrence and

continuance of an Event of Default, then and upon the occurrence of either of the

foregoing (each a "Termination Event"), and at all times during the continuance thereof,

the Lender may upon not less than three (3) business days prior written notice to the




                                              25
Case 19-20903     Doc 9-2    Filed 05/28/19    Entered 05/28/19 18:54:31      Page 26 of 36



Debtors and their counsel, the Office of the United States Trustee, and counsel for the

Committee (and prior to its appointment, the Debtors' twenty largest unsecured creditors

on a consolidated basis) and Respondents, exercise any and all rights and remedies

allowed under this Interim Order, the DIP Loan Agreement, the DIP Loan Documents

and/or applicable law; provided, however, that notwithstanding the foregoing and

section 362 of the Bankruptcy Code, and without order of or application or motion to the

Court, if a Termination Event exists, the Lender may do one or more of the following at

any time and in any order: (i) reduce the amount of availability under the DIP Facility, (ii)

restrict the amount of or refuse to make loans or advances under the DIP Facility or

terminate or reduce the Lender commitment to lend under the DIP Facility, and/or (iII)

declare the Lender Debt to be immediately due and payable. The Lender’s failure to

exercise rights under this paragraph shall not constitute a waiver of any of their rights.

At any hearing following a Termination Event, the Debtors shall be permitted to contest

whether a Termination Event has occurred and is then continuing but may not seek any

relief that would in any way restrict or impair the rights and remedies of the Lender set

forth in this Interim Order, the DIP Loan Agreement, the DIP Loan Documents and/or

applicable law.

16.    Maturity Date. In addition to any rights and remedies of the Lender under the

terms of this Interim Order, the DIP Facility shall immediately and automatically

terminate and the Lender Debt shall be immediately due and payable upon the Maturity

Date as provided in the DIP Loan Agreement.

             Adequate Protection for the Prepetition Secured Creditors.
17.    Adequate Protection Liens. As adequate protection for the granting of senior

liens to secure the DIP Facility and the Debtors' use of the cash collateral, to the extent


                                              26
Case 19-20903      Doc 9-2    Filed 05/28/19     Entered 05/28/19 18:54:31        Page 27 of 36



of any diminution in value (if any) of the liens (if any) of Respondents in the Assets

following the Filing Date, the Prepetition Secured Creditors are granted replacement

liens (the "Adequate Protection Liens") in all Collateral to the extent, priority and validity

of each of Respondents Prepetition liens. The Adequate Protection Liens shall be junior

in priority to the senior liens granted to Lender herein securing the Lender Debt.

18.    No Filing Required. The Prepetition Secured Creditors shall not be required to file

any financing statements, mortgages, notices of lien or similar instruments in any

jurisdiction or filing office, or to take any other action in order to validate or perfect the

Adequate Protection Liens granted by or pursuant to this Interim Order. The Prepetition

Secured Creditors shall have no right to seek or exercise any rights or remedies in

respect of the Adequate Protection Liens unless the Lender has consented thereto or

the Lender Debt has been indefeasibly paid and satisfied in full accordance with the DIP

Loan Agreement, the DIP Loan Documents and this Interim Order.

19.    Superpriority Administrative Expense Claim; Waiver under Section 506(c). In

accordance with section 507(b) of the Bankruptcy Code, the amount of any diminution

in value (if any) of the Prepetition Secured Creditors' liens following the Filing Date shall

have the status of an allowed Superpriority Administrative Expense Claim in the Cases

pursuant to section 364(c)(1) of the Bankruptcy Code, having priority over any and all

administrative expenses, adequate protection claims and all other claims against the

Debtors, whether heretofore or hereafter incurred, of any kind or nature whatsoever,

including without limitation, all administrative expenses of the kind specified in sections

503(b) and 507(b) of the Bankruptcy Code, and over any and all administrative

expenses or other claims arising under sections 105 [subject to entry of Final order],




                                               27
Case 19-20903     Doc 9-2    Filed 05/28/19    Entered 05/28/19 18:54:31     Page 28 of 36



326, 328, 330, 331, 503(b), 506(c) (subject to entry of the Final Order), 507(a), 507(b),

546, 726, 1113 or 1114 of the Bankruptcy Code, whether or not such expenses or

claims may become secured by a judgment lien or other non-consensual lien, levy or

attachment, which allowed claims shall for purposes of section 1129(a)(9)(A) of the

Bankruptcy Code be considered administrative expenses allowed under section 503(b)

of the Bankruptcy Code, subject and junior only to the Lender’s Superpriority

Administrative Expense Claim.

                               Miscellaneous Provisions.
20.    Reporting Requirements. The Debtors are obligated to allow access to the

Lender and their representatives and to provide information with respect to and

otherwise comply with the reporting and disclosure undertakings and agreements set

forth in this Interim Order and the DIP Loan Agreement and the DIP Loan Documents

and such obligations shall continue until the indefeasible payment in full of all Lender

Debt and the Lender Parties' commitment to loan money to the Debtors under the DIP

Loan Agreement is terminated.

21.    Binding Effect of Order; Successors and Assigns. The DIP Loan Agreement, the

DIP Loan Documents and this Interim Order shall be binding upon all parties-in-interests

in the Case, including without limitation, the Lender, the Respondents, the Committee

and the Debtors and their respective successors and assigns, including, without

limitation, any chapter 11 trustee or chapter 7 trustee or similar responsible person

hereafter appointed as a representative of the Debtors' estates and any such

successors or assigns, without further order of this Court and shall inure to the benefit of

the Lender, the Respondents, the Committee and the Debtors and their respective

successors and assigns. The Debtors and their successors and assigns shall be


                                              28
Case 19-20903     Doc 9-2    Filed 05/28/19    Entered 05/28/19 18:54:31       Page 29 of 36



deemed authorized and directed to comply with the provisions of this Interim Order, the

DIP Loan Agreement and the DIP Loan Documents. The Lender shall not have any

obligation to extend any financing to any chapter 11 trustee or chapter 7 trustee or

similar responsible person appointed for the estates of the Debtors.

23.    No Impairment of Liens and Order. The liens, security interests, Superpriority

Administrative Expense Claims, Lender Debt and other rights and remedies granted to

the Lender under this Interim Order, the DIP Loan Agreement and the DIP Loan

Documents, and any actions taken pursuant hereto or thereto shall survive, and shall

not be modified, altered or impaired in any manner by (a) any other financing or

extension of credit or incurrence of debt by the Debtors (under section 364 of the

Bankruptcy Code or otherwise), (b) the entry of an order confirming any plan of

reorganization, (c) the entry of an order converting the Case to chapter 7 or dismissing

the Case, or (d) the maturity of the Lender Debt. The liens, security interests, claims

and any other rights granted to the Lender pursuant to this Interim Order and the DIP

Loan Agreement and the DIP Loan Documents shall continue in effect until the Lender

Debt is indefeasibly satisfied and paid, and the Lender’s commitment to make loans

under the DIP Facility has terminated.

24.    Good Faith. Having been found to be extending the Postpetition Financing to the

Debtors in good faith, the Lender are entitled to the full protection of section 364(e) of the

Bankruptcy Code with respect to the Lender Debt and the Superpriority Administrative

Expense Claims and liens created or authorized by this Interim Order in the event that

this Interim Order or any authorization contained herein is stayed, vacated, reversed or

modified on appeal. If any provision of this Interim Order is hereafter modified, vacated,




                                              29
Case 19-20903     Doc 9-2    Filed 05/28/19    Entered 05/28/19 18:54:31       Page 30 of 36



reversed or stayed by subsequent order of this or any other court for any reason, such

modification, vacation, reversal or stay shall not affect the validity, enforceability and

priority of any of the Lender Debt or the claims, liens and security interests granted to the

Lender under this Interim Order, the DIP Loan Agreement and/or the DIP Loan

Documents, and the validity, enforceability or priority of the Lender Debt and the claims,

liens and security interests of the Lender shall be governed in all respects by the original

provisions of this Interim Order, and the Lender shall be entitled to all of the rights,

privileges and benefits granted herein, including, without limitation, the liens, security

interests and priorities granted to the Lender in this.

                     Interim Order with respect to all Lender Debt.

25.     No Third Party Beneficiaries. Other than as expressly set forth herein, no rights

are created hereunder for the benefit of any third party, or any direct, indirect or

incidental beneficiary.

26.     No Marshaling. In no event shall the Lender be subject to the equitable doctrine

of "marshaling" or any similar doctrine with respect to the Collateral or assets.

27.     Limitations under Section 552(b) of the Bankruptcy Code. Subject to entry of the

Final Order, the Lender shall be entitled to all of the rights and benefits of section 552(b)

of the Bankruptcy Code and no expenses of administration of the Case or any future

proceeding that may result therefrom, including liquidation in bankruptcy or other

proceedings under the Bankruptcy Code, may be charged against proceeds, product,

offspring or profits from any of the Collateral under section 552(b) of the Bankruptcy

Code.




                                              30
Case 19-20903     Doc 9-2    Filed 05/28/19    Entered 05/28/19 18:54:31       Page 31 of 36



28.     No Waiver. Lender delay or failure to exercise rights and remedies under the DIP

Loan Agreement, the DIP Loan Documents or this Interim Order shall not constitute a

waiver of the Lender’s rights hereunder, thereunder or otherwise, unless any such

waiver is pursuant to a written instrument executed in accordance with the terms of the

DIP Loan Agreement, the DIP Loan Documents and this Interim Order.

29.     Payments Free and Clear. Any and all payments or proceeds remitted to the

Lender pursuant to the provisions of this Interim Order or any subsequent order of this

Court shall be received free and clear of any claim, charge, assessment or other

liability, including without limitation, any such claim or charge arising out of or based on,

directly or indirectly, sections 506(c) (whether asserted or assessed by, through or on

behalf of the Debtors) or 552(b) of the Bankruptcy Code (subject to entry of the Final

Order).

30.     Insurance. The Lender is deemed to be the loss payee under the Debtors'

insurance policies and shall act in that capacity and distribute any proceeds recovered

or received in respect of any such insurance policies to the payment in full of the Lender

Debt.

31.     Automatic Stay. The automatic stay imposed by virtue of section 362 of the

Bankruptcy Code is hereby vacated and modified insofar as necessary to permit the

Lender to take any action authorized or contemplated by this Interim Order or the DIP

Loan Agreement, the DIP Loan Documents and to carry out the terms thereof, subject,

however, to the satisfaction of any notice, procedural and other conditions contained in

this Interim Order, and/or the DIP Loan Agreement or the DIP Loan Documents.




                                              31
Case 19-20903     Doc 9-2     Filed 05/28/19    Entered 05/28/19 18:54:31       Page 32 of 36



32.    No Control. Subject to entry of the Final Order, by consenting to this Interim

Order, by making advances, loans or extending financial accommodations of any type,

kind or nature under this Interim Order or by administering the loans made hereunder,

Lender shall not be deemed to be in control of the operations of the Debtors or to be

acting as a "responsible person," "managing agent" or "owner or operator" (as such

terms or any similar terms are used in the United States Comprehensive Environmental

Response, Compensation and Liability Act, as amended, or any similar Federal or state

statute) with respect to the operation or management of the Debtors.

33.    Indemnification. Subject to the entry of the Final Order, nothing in this Interim

Order, the DIP Loan Agreement or the DIP Loan Documents shall in any way be

construed or interpreted to impose or allow the imposition upon the Lender, any liability

for any claims arising from the prepetition or postpetition activities of the Debtors in the

operation of their businesses, or in connection with their restructuring efforts. So long as

the Lender complies with its respective obligations under this Interim Order, the DIP

Loan Agreement and the DIP Loan Documents and their obligations under applicable

law (including the Bankruptcy Code), (a) the Lender shall not, in any way or manner, be

liable or responsible for (i) the safekeeping of the Collateral, (ii) any loss or damage

thereto occurring or arising in any manner or fashion from any cause, (iii) any diminution

in the value thereof, or (iv) any act or default of any carrier, servicer, bailee, custodian,

forwarding agency or other person, and (b) all risk of loss, damage or destruction of the

Collateral shall be borne by the Debtors.

34.    Inconsistency. In the event of any inconsistency between this Interim Order and

the DIP Loan Agreement, the DIP Loan Documents, any document or any other


                                               32
Case 19-20903       Doc 9-2   Filed 05/28/19    Entered 05/28/19 18:54:31       Page 33 of 36



agreement heretofore or hereafter entered into by and between the Debtors and the

Lender, the terms of this Interim Order shall govern and control.

35.      Retention of Jurisdiction. The Bankruptcy Court shall retain jurisdiction to enforce

the provisions of this Interim Order, and this retention of jurisdiction shall survive the

confirmation and consummation of any chapter 11 plan for the Debtors notwithstanding

the terms or provisions of any such chapter 11 plan or any order confirming any such

chapter 11 plan.

36.      Immediate Docketing of Order. The Clerk of the Court is hereby directed to

forthwith enter this Interim Order on the docket of this Court maintained in regard to the

Cases.

37.      Effectiveness. In accordance with Rule 7052, this Interim Order shall constitute

findings of fact and conclusions of law and shall take effect and be fully enforceable

immediately upon entry hereof. Notwithstanding Bankruptcy Rules 400I(a)(3), 6004(h),

6006(d), 7062, or 9014 of the Bankruptcy Rules or any other Bankruptcy Rule, or Rule

62(a) of the Federal Rules of Civil Procedure, this Interim Order shall be immediately

effective and enforceable upon its entry and there shall be no stay of execution or

effectiveness of this Interim Order.

38.      Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Interim

Order.

39.      Notice of Final Hearing; Objections. The Debtors shall, on or before May _____,

2019 transmit copies of a notice of the entry of this Interim Order, together with a copy



                                               33
Case 19-20903      Doc 9-2   Filed 05/28/19    Entered 05/28/19 18:54:31       Page 34 of 36



of this Interim Order and a copy of the Motion, to the parties having been given notice of

the Interim Hearing, to any party which has filed prior to such date a request for notices

with this Court and to counsel for the Committee, once appointed. The notice of entry of

this Interim Order shall state that any party in interest objecting to the Postpetition

Financing on a final basis and the entry of the Final Order shall file written objections

with the Clerk of the United States Bankruptcy Court for the District of Connecticut no

later than 4:00 p.m. (prevailing Eastern Time) on May ___, 2019 and shall serve such

objections so that the same are received on or before such date by: (a) Neubert, Pepe

& Monteith, P.C., 195 Church St., 13th Floor, New Haven, CT 06510; Atn: Doug Skalka

Esq., counsel for the Debtors; (b) Halloran & Sage, LLP, 225 Asylum St., 18th Floor,

Hartford, CT 06103; Attn: Craig I. Lifland, counsel for the Lender; and (c) the Office of

the United States Trustee for Region 2, 150 Court Street, New Haven, CT 06510 Attn;

Steven Mackey.

41.      Final Hearing. The Final Hearing will be held on June ___, 2019 at ___:00

___.m. (prevailing Eastern Time).

Dated:




                                              34
Case 19-20903   Doc 9-2   Filed 05/28/19   Entered 05/28/19 18:54:31   Page 35 of 36




                               Exhibit




5940254v.1
                                                         Case 19-20903       Doc 9-2     Filed 05/28/19             Entered 05/28/19 18:54:31           Page 36 of 36



      The Hermitage Club
      Confidential
      Projected Weekly Cash Flow Analysis
                                                                     Week Ending
         5/11/2019                                                      Week 1         Week 2          Week 3           Week 4            Week 5        Week 6        Week 7        Week 8        Week 9        Week 10
      Operating Cash Receipts
                   Membership Annual Dues                                       -               -               -                  -               -             -             -             -             -              -
                   Membership and Administrative                                -               -               -                  -               -             -             -             -             -              -
               -   Existing AR (Collections/Sweep)              0%              -               -               -                  -               -             -             -             -             -              -
                   Lodging, Food and Beverage                                   -               -               -                  -               -             -             -             -             -              -
                   Snowsports & Mountain Operations                             -               -               -                  -               -             -             -             -             -              -
                   Clubhouse Amenities                                          -               -               -                  -               -             -             -             -             -              -
                   Golf Course                                                  -               -               -                  -               -             -             -             -             -              -
                   Restructure Funds Reserve and Other                          -               -               -                  -               -             -             -             -             -              -
                     Total Receipts                                             -               -               -                  -               -             -             -             -             -              -

      Operating Cash Disbursements
38%                COGS Disbursements                                          -             -                 -                   -            -             -             -             -             -              -
                   Admin Payroll                                            16,119        16,119            19,927              19,927       17,388        17,388        17,388        13,580        13,580         11,042
                   Operations Payroll                                        8,025         8,025             8,025               8,025        8,025         8,025         8,025         8,025         8,025          8,025
                   Employee Health Benefits                                  1,937         1,937             2,283               2,283        2,052         2,052         2,052         1,706         1,706          1,475
                   Mountain Operations Exp                                     -             -                 -                 2,500          -             -             -             -           2,500            -
                   Snowsports Exp                                              -             -                 -                   -            -             -             -             -             -              -
                   Golf Course Exp                                             -           1,504             1,504               1,504        1,504         1,504         1,504         1,504         1,504          1,504
                   Clubhouse Amenity Exp                                       -             -                 -                   -            -             -             -             -             -              -
                   Food & Beverage Exp                                         -             -                 -                   -            -             -             -             -             -              -
                   Other Properties Exp                                        -             -                 -                   -            -             -             -             -             -              -
                   Overhead - Utility                                          -             -              20,525                 200          -             -             -          20,725           -              -
                     Total Disbursements                                    26,080        27,584            52,263              34,438       28,968        28,968        28,968        45,539        27,314         22,046

      Net Operating Cash Flow                                               (26,080)      (27,584)         (52,263)            (34,438)      (28,968)      (28,968)      (28,968)      (45,539)      (27,314)      (22,046)

      Nonoperating Cash Disbursements & Receipts
                  Loan Obligations                                                            -           (542,500)                -             -            -             -             -             -              -
                  Equipment, and Insurance Obligations                          -             -                -                   -          17,770          -             -             -          17,770            -
                  Administrative Obligations                                    -           2,500              -                   -             -          2,500           -             -             -            2,500
                  Maintenance Allocation                                        -             -             15,000                 -             -            -             -             -             -              -
                  Professional Fee Escrow                                       -             -                -                   -         100,000          -             -             -             -              -
                  US Trustee/Receiver Fees                                      -             -                -                   -           1,650          -             -             -             -            1,650
                    Total Nonoperating Cash Flow                                -           2,500         (527,500)                -         119,420        2,500           -             -          17,770          4,150
                                                                                -             -                -                   -             -            -             -             -             -              -
      Beginning Cash Balance                                                    -         (26,080)         (56,164)            419,074       384,636      236,248       204,780       175,812       130,273         85,189
                                                                                -             -                -                   -             -            -             -             -             -              -
                   Net Operating Cash Flow                                  (26,080)      (27,584)         (52,263)            (34,438)      (28,968)     (28,968)      (28,968)      (45,539)      (27,314)       (22,046)
                   Net Nonoperating Cash Flow                                   -          (2,500)         527,500                 -        (119,420)      (2,500)          -             -         (17,770)        (4,150)
                                                                                -             -                -                   -             -            -             -             -             -              -
                   Total Cash Flow                                          (26,080)      (30,084)         475,237             (34,438)     (148,388)     (31,468)      (28,968)      (45,539)      (45,084)       (26,196)
                                                                                -             -                -                   -             -            -             -             -             -              -
      Ending Cash Balance                                                   (26,080)      (56,164)         419,074             384,636       236,248      204,780       175,812       130,273        85,189         58,993
                                                                                -             -                -                   -             -            -             -             -             -              -

                                                                                                     HIREHC - Weekly Summary
